            Case 1:21-cv-00344-YK Document 6 Filed 03/22/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABRAHAM (JUNIOR) CRUZ,                            :
    Plaintiff                                     :       No. 1:21-cv-00344
                                                  :
       v.                                         :       (Judge Kane)
                                                  :
ALLEGHENY COUNTY JAIL, et al.,                    :       (Magistrate Judge Schwab)
    Defendants                                    :

                                             ORDER

       Before the Court in the above-captioned action is the March 2, 2021 Report and

Recommendation of Magistrate Judge Schwab (Doc. No. 5), recommending that the Court

transfer this case to the Western District of Pennsylvania pursuant to 28 U.S.C. § 1406(a)

because venue is improper in this district, but proper in Western District of Pennsylvania. 1 No

objections to the Report and Recommendation have been filed.

       ACCORDINGLY, on this 22nd day of March 2021, upon independent review of the

record and the applicable law, IT IS ORDERED THAT:

       1.      The Court ADOPTS the Report and Recommendation (Doc. No. 5) of Magistrate
               Judge Schwab;

       2.      Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2) is
               DEFERRED to the transferee court; and




1
  28 U.S.C. § 1406 provides, in relevant part, that when a case has been brought in the wrong
venue, the court “shall dismiss, or if it be in the interest of justice, transfer such case to any
district or division in which it could have been brought.” See 28 U.S.C. § 1406(a). The Court
finds that it is in the interest of justice to transfer this case to the Western District of
Pennsylvania.
     Case 1:21-cv-00344-YK Document 6 Filed 03/22/21 Page 2 of 2




3.     The Clerk of Court is directed to TRANSFER the above-captioned case to the
       Western District of Pennsylvania and CLOSE this case.

.
                                           s/ Yvette Kane
                                          Yvette Kane, District Judge
                                          United States District Court
                                          Middle District of Pennsylvania




                                      2
